         Case 1:18-cr-00661-PGG Document 142 Filed 02/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             - against -                                                ORDER

ADOLFO VILLALONA,                                                  18 Cr. 661 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference currently scheduled for February 16, 2021, is adjourned to March

16, 2021 at 2:00 p.m. by telephone.

               Upon the application of the Government, by and through Assistant United States

Attorney Louis Pellegrino, and with the consent of Defendant, by and through his counsel,

Anthony Ricco, the time from February 16, 2021 through March 16, 2021 is excluded under the

Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The ends of justice

served by the granting of this continuance outweigh the interest of the public and the Defendant

in a speedy trial, because it will provide defense counsel additional time to discuss a pretrial

disposition with the Government.

               With respect to the March 16, 2021 conference, the parties are directed to dial

888-363-4749 to participate in the conference, and to enter the access code 6212642. The press

and public may obtain access to the telephone conference by dialing the same number and using

the same access code. The parties should call in at the scheduled time and wait on the line for

their case to be called. At that time, the Court will un-mute the parties’ lines. Two days before

the conference, the parties must email GardepheNYSDChambers@nysd.uscourts.gov with the

phone numbers that the parties will be using to dial into the conference so that the Court knows
         Case 1:18-cr-00661-PGG Document 142 Filed 02/15/21 Page 2 of 2




which numbers to un-mute. The email should include the case name and case number in the

subject line.

Dated: New York, New York
       February 15, 2021




                                             2
